IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Timothy Gerald Martin,                        :
                                 Appellant    :
                                              :
      v.                                      :      No. 1331 C.D. 2015
                                              :
Commonwealth of Pennsylvania,                 :
Department of Transportation,                 :
Bureau of Driver Licensing                    :



                                       ORDER



             NOW, August 26, 2016, upon consideration of appellant’s

application for reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge